Citation Nr: 1639145	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-19 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches, to include migraine headaches.

3.  Entitlement to service connection for liver cysts.

4.  Entitlement to an initial rating in excess of 10 percent prior to January 27, 2016, and a rating in excess of 30 percent from January 7, 2016, for ischemic heart disease.

5.  Entitlement to an effective date earlier than March 28, 2008 for the award of service connection for ischemic heart disease.

6.  Entitlement to an increased (compensable) rating prior to January 14, 2009, and rating in excess of 10 percent from that date, for hiatal hernia with reflux.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1971; from August 1973 to September 1978; and from April 1979 to August 1992.

The appeals regarding entitlement to service connection for liver cysts and a higher rating for a hiatal hernia with reflux to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO, inter alia, denied the claims.  In December 2009, the Veteran filed notices of disagreement (NOD).  A statement of the case (SOC) was issued in May 2010 and the Veteran filed substantive appeals (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.  An April 2011 rating decision granted a 10 percent rating for the hiatal hernia with reflux effective January 14, 2009 and continued the denial of service connection for liver cysts.  A supplemental SOC was additionally issued in April 2011.  

The appeals regarding an earlier effective date for entitlement to service connection for Ischemic Heart Disease and an increased initial rating for Ischemic Heart Disease to the Board arose from a March 2011 rating decision in which the RO, inter alia, granted service connection and assigned an initial 10 percent disability rating.  In May 2011 (earlier effective date) and July 2011 (increased rating), the Veteran filed NODs.  An SOC was issued in May 2012 (earlier effective date) and August 2012 (increased rating) and the Veteran filed substantive appeals (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012 (earlier effective date) and August 2012 (increased rating).

The appeals concerning the Veteran's claims for service connection for headaches and PTSD to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision in which the RO, inter alia, denied service connection.  In November 2012, the Veteran filed NODs.  An SOC was issued in September 2014 (PTSD) and April 2016 (headaches) and the Veteran filed substantive appeals (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2014 (PTSD) and April 2016 (headaches).

In May 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the Las Vegas, Nevada satellite office of the Reno RO; a transcript of that hearing is of record.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file.

The Board's disposition of the claims for service connection for kidney cysts and for increased ratings for a hiatal hernia with reflux is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



FINDING OF FACT

In a July 2011 statement, prior to the promulgation of an appellate decision, the Veteran withdrew from appeal his claims for service connection for kidney cysts and for increased ratings for hiatal hernia with reflux.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claims for service connection for kidney cysts and increased ratings for hiatal hernia with reflux are met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).   An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.   38 C.F.R. § 20.204 (2015). 

In the present case, the Veteran has withdrawn from appeal the claims for entitlement to service connection for kidney cysts and for increased ratings for in excess of 10 percent thereafter for hiatal hernia with reflux, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to these matters, and they must be dismissed.



ORDER

The appeal as to the claim for service connection for kidney cysts is dismissed.

The appeal as to the claim for an increased (compensable) rating  prior to January 14, 2009, and a rating in excess of 10 percent from that date, for hiatal hernia with reflux is dismissed.


REMAND

The Board's review of the claims file reveals that further action on the remaining claims on appeal is warranted.

In connection with the claim for service connection for headaches, the Veteran  was afforded a VA examination in March 2012.  The examiner did not determine whether the Veteran's headaches are related to the in-service jeep accident which occurred on November 23, 1975 with resulting (service-connected) neck injuries or are related to or aggravated by his service-connected neck disability.  The Veteran testified that his headaches are actually occipital neuralgia related to his neck disability; such diagnosis was not considered by the VA examiner.  The Board concludes that the March 2012 VA examination is inadequate.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). 

In connection with the claim for service connection for PTSD, the Veteran was afforded a VA examination in March 2012.  Apparently, the examiner did not have access to the Veteran's service treatment records and thus did not have access to the entirety of the claims file.  Additionally, although the examiner diagnosed the Veteran with adjustment disorder with anxiety and depression; indicating that the Veteran's psychiatric disability was attributable to problems in retirement and his general medical disabilities .  The examiner did not indicate if the general medical disabilities are service-connected.  The Board concludes that the March 2012 VA examination was inadequate, necessitating further medical ..  See Barr, supra; Bowling, supra. 

Thus, as regards the Veteran's service connection claims for headaches and for acquired psychiatric disorder, to include PTSD, the Board finds that additional AOJ action to obtain further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R.  § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Therefore, in connection with each claim, the AOJ should obtain from the examiner who conducted the March 2012 examination an addendum opinion that contains a more thorough discussion regarding the etiology of the nature and etiology of the disability in question.  If the same examiner is not available, the AOJ should arrange for another appropriate physician to provide an addendum opinion, based on file review (if possible .  The AOJ should only arrange for the Veteran to undergo further VA examination(s) if such is/are deemed necessary by the designated individual(s).  

With respect to the claim for increased rating for ischemic heart disease, during the May 2016 hearing, the Veteran stated that not all of his treatment records indicating the level of severity of his heart disability have been associated with the claims file.  Specifically, the Veteran indicated that he had VA treatment at the Pocatello VA Medical Center (VAMC) and the Salt Lake City VAMC as well as ongoing treatment at the Heart Institute of Nevada at St. Rose Dominican Hospital.  The Veteran's attorney indicated that as the Veteran had submitted some records and the RO had also associated some records, it was unlikely that all relevant records of the Veteran's objective heart testing had been associated with the claims file.  

Therefore, to ensure that all due process requirements are met, and that the record is complete with respect to each service connection and higher rating claim remaining on appeal, the AOJ should obtain and associate with the claims file all outstanding pertinent records as detailed above. 

As for VA medical records, the record currently includes some VA treatment records, associated by VA and submitted by the Veteran, but the Veteran contends that additional VA treatment records exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, the AOJ must obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to a request for records from Federal facilities.

Furthermore, as regards the earlier effective date claim, the Board notes that, In cases involving presumptive service connection due to herbicide exposure there is an exception to the effective date provisions.  VA has issued special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the Nehmer cases.  38 C.F.R. § 3.816 (2015); see Nehmer v. United States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), Nehmer v. United States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Admin., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

A Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease. 38 C.F.R. § 3.816 (b)(1)(i).  A "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4 , other than chloracne, as provided in § 3.309(e).  38 C.F.R. § 3.816 (b)(2).  Ischemic heart disease (which includes CAD) was added to the list of presumptive disabilities effective August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010). 

The Veteran's DD Form 214 confirms service in Vietnam and he has a covered disease, namely CAD.  Thus, he is considered a Nehmer class member. 

The effective dates for compensation pursuant to Nehmer are set forth at 38 C.F.R. § 3.816 (c).  Most relevant here, 38 C.F.R. § 3.816 (c)(2) provides that if the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

According to the March 2011 rating decision, the RO decided the effective date of service connection (March 28, 2008) based on the point at which the Veteran's heart disability manifested to a 10 percent rating.  It's unclear how RO personnel interpreted the above provisions to arrive at this outcome.  However, the Board notes that the electronic claims file does not contain images of the back of many documents; so it is impossible to tell when evidence was received by VA.  Due to the importance of when VA can first construe a claim for service connection for a heart condition, the Board is compelled to request rescanning of the entire claims file, to include images of any date received stamps.

Finally, with respect to all claims, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims AA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.  

As a final point, the Board notes in this regard that evidence has been associated since the most recent RO adjudication.  Therefore, adjudication of the claims on remand should include consideration of evidence of  record but not previously considered, as well as all evidence additional evidence added to the claims file since the last adjudication.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Rescan the Veteran's paper claims file(s), specifically to include any documents with a VA date stamp.

2.  Obtain from the (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Salt Lake City VAMC and the Pocatello VAMC.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  

Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all private (non-VA) records documenting treatment or diagnosis of his heart condition, to include records from Heart Institute of Nevada at St. Rose Dominican Hospital, that are not already associated with the claims file.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the March 2012 VA examiner an addendum opinion addressing the Veteran's headaches.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary  in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the  designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

The examiner should provide an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as (i.e., a 50 percent or greater probability) not that the Veteran's currently diagnosed headache disability (including occipital neuralgia):

(a) had its onset during service, or is otherwise medically related to in-service injury or disease, to particularly include the in-service jeep accident (with resulting neck injury and disability); or if not, 

(b)  was caused OR is or has been aggravated (worsened beyond the natural progression) by his service-connected neck disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation (to include identifying, to the extent possible, the baseline level of disability prior to the aggravation).

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence (to include evidence submitted by the Veteran) and all lay assertions, to include Veteran's competent  assertions as to the nature, onset, and continuity of symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.  

All examination findings/testing results(if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all available records and/or responses from each contacted entity have been associated with the claims file, arrange to obtain from the March 2012 VA mental health examiner an addendum opinion addressing the Veteran's psychiatric disability(ies), to include PTSD.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate mental health professional-a psychiatrist psychologist-based on claims file review (if possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary  in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the  designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies (to include psychological testing, if appropriate) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and clinical findings should be reported in detail. 

The examiner should clearly indicate whether the Veteran currently suffers from PTSD.  If a diagnosis of PTSD is deemed appropriate, the physician must identify the specific in-service stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and the in-service stressor(s).

Regardless of whether PTSD is diagnosed, with respect to each diagnosed acquired psychiatric disability other than PTSD, to include adjustment disorder with anxiety and depression, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to include any alleged in-service stressor(s).

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence (to include evidence submitted by the Veteran) and all lay assertions, to include Veteran's competent assertions as to the nature, onset, and continuity of symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.  

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate each remaining claim on appeal (to include consideration of evidence of  record but not previously considered, as well as all evidence additional evidence added to the claims file since the last adjudication) and legal authority.
 
8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.
 
The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


